Citation Nr: 0618177	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for neuropathy of the 
upper extremities, claimed as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for neuropathy of the 
lower extremities, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied the benefits sought on appeal.  The veteran 
perfected an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA is required by statute and regulation to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits and to assist claimants in the 
development of their claims.  VA is also required to inform 
the claimant of what evidence VA will seek to provide and 
what evidence the claimant is expected to provide.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  Furthermore, VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004); 38 C.F.R. § 3.159(b) (2005).  Although the RO 
provided the veteran a section 5103(a) notice in January 
2003, in that notice the RO did not inform him of the 
evidence needed to establish entitlement based on secondary 
service connection.  The Board finds, therefore, that remand 
of the case is required.

The veteran seeks service connection for hypertension as 
secondary to diabetes mellitus.  The medical evidence shows 
that he has hypertension, which was described as essential 
hypertension.  A February 2002 note from Monroeville Medical 
Associates refers to the veteran having diabetes mellitus and 
"the associated condition of high blood pressure."  The RO 
provided him a VA medical examination in March 2003, during 
which the examiner noted that the veteran had hypertension.  
The examiner did not, however, provide an opinion on whether 
the hypertension was caused or aggravated by the service-
connected diabetes mellitus.  Further examination is 
necessary to obtain a medical opinion on that issue.

Accordingly, the case is remanded for the following action:

1.  Review the claims file and ensure 
that VA's duty to notify the veteran of 
the evidence needed to substantiate his 
claim, as defined in the statute, its 
implementing regulation, court decisions, 
and VA directives, is fulfilled.

2.  Provide the veteran a VA examination 
for the purpose of ascertaining the 
etiology of his hypertension.  Any 
further indicated studies must also be 
conducted.  The claims folder and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Based on the results of the 
examination, review of the evidence of 
record, and sound medical principles, the 
examiner should provide an opinion on 
whether the hypertension is at least as 
likely as not (a probability of 
50 percent or greater) caused or 
aggravated by the service-connected 
diabetes mellitus.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.  Thereafter, these claims 
should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NANCY W. FABIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


